Citation Nr: 0638265	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent 
for right lung pulmonary calcification and pulmonary 
fibrosis, residuals of pulmonary disease. 

2. Entitlement to an earlier effective date prior to August 
16, 2002 for the increased rating for right lung pulmonary 
calcification and pulmonary fibrosis, residuals of pulmonary 
disease, cause unknown. 

3. Entitlement to an increased rating for the ununited 
ossification centers involving the right medial malleolus as 
a residual of a right ankle avulsion fracture, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation of a postoperative 
scar, right ankle, currently evaluated as 10 percent 
disabling.

5.  Entitlement to service connection for a back condition, 
claimed as bulging discs at the L3-L4.   


REPRESENTATION

Veteran represented by: Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1956 
and from September 1956 to August 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of November 2002 and February 2005 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  

In May 2006, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 

In June 2005, the RO received a timely Notice of Disagreement 
from the veteran on the issue of an earlier effective date 
prior to August 16, 2002 for the increased rating for right 
lung pulmonary calcification and pulmonary fibrosis, 
residuals of pulmonary disease.  A Statement of the Case 
addressing this issue is not of record.  See Manlicon v. 
West, 12 Vet. App. 238 (1999). 

The issue of  an earlier effective date prior to August 16, 
2002 for the increased rating for right lung pulmonary 
calcification and pulmonary fibrosis, residuals of pulmonary 
disease, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board notes that the veteran submitted several letters 
showing that he was disqualified for certain positions due to 
his lung condition after filing his substantive appeal.  
Though most of these letters were duplicates of letters 
previously submitted, one was not.  The Board notes that 
pursuant to 38 C.F.R. § 20.1304(c), any pertinent evidence 
not previously reviewed at the RO, but received from the 
veteran prior to the transfer of the VA claims file to the 
Board, or evidence which is accepted first at the Board, must 
be initially reviewed by the agency of original jurisdiction, 
unless this procedural right is waived by the veteran or his 
representative.  38 C.F.R. § 20.1304(c) (2006).  This 
regulation also states that evidence is not pertinent if it 
does not relate to or have a bearing on the appellate issue 
or issues.  In the present case, the evidence submitted 
relates to the veteran's disqualification for a job, however, 
as it is a letter from 1964, it does not relate to the issue 
of an increased rating.  As this evidence is not 
"pertinent," the Board does not need to remand this claim 
for initially review by the agency of original jurisdiction.  
38 C.F.R. § 20.1304. 


FINDINGS OF FACT

1.  The veteran's right lung pulmonary calcification and 
pulmonary fibrosis, residuals of pulmonary disease is 
manifested by a forced vital capacity (FVC) of 89.6 percent, 
forced expiratory volume (FEV-1) was from 101.5 to 102.3 
percent, FEV-1 to FVC ratio was from 76 to 77 percent, and 
his diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) was 77 percent; there was no 
indication of FEV-1 of 56 to 70 percent predicted, FEV-1 to 
FVC of 56 to 70 percent, or DLCO (SB) of 66 to 80 percent 
predicted.   
 
2.  There is no evidence that this case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization.
 
3.  At the May 2006 Board hearing, prior to the promulgation 
of a decision in the appeal, the veteran withdrew the issue 
of an increased rating for the ununited ossification centers 
involving the right medial malleolus as a residual of a right 
ankle avulsion fracture, currently evaluated as 10 percent 
disabling.

4.  At the May 2006 Board hearing, prior to the promulgation 
of a decision in the appeal, the veteran withdrew the issue 
of an increased evaluation of a postoperative scar, right 
ankle, currently evaluated as 10 percent disabling.

5.  At the May 2006 Board hearing, prior to the promulgation 
of a decision in the appeal, the veteran withdrew the issue 
of service connection for a back condition, claimed as 
bulging discs at the L3-L4.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
right lung pulmonary calcification and pulmonary fibrosis, 
residuals of pulmonary disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6845 (2006).

2. The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met for the increased rating for the 
ununited ossification centers involving the right medial 
malleolus as a residual of a right ankle avulsion fracture, 
currently evaluated as 10 percent disabling.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006). 

3. The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met for an increased evaluation of a 
postoperative scar, right ankle, currently evaluated as 10 
percent disabling.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).
4. The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met for service connection for a back 
condition, claimed as bulging discs at the L3-L4.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. (West 2002).  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.202 (2006). 
Withdrawal may be made by the veteran or by his or her 
authorized representative. 38 C.F.R. § 20.204 (2006). Except 
for appeals withdrawn on record at a hearing, appeal 
withdrawals must be in writing. 38 C.F.R. § 20.204 (b).

Here, the veteran presented testimony at the May 2006 Board 
hearing that he no longer wished to proceed with his claims 
of an increased rating for an ununited ossification centers 
involving the right medial malleolus as a residual of the 
right ankle avulsion fracture, an increased rating for a 
post-operative scar, right ankle, and service connection for 
a back condition, claimed as bulging discs.  The veteran also 
submitted a written request for withdrawal of these issues in 
May 2006.  As the veteran has expressed a desire to withdraw 
these claims, the Board does not have jurisdiction to review 
this appeal and the claims are dismissed.  

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision in November 
2002.  The RO provided the veteran letter notice to his claim 
for an increased rating in an October 2002, which informed 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, notice for an increased rating 
claim requires notification of the effective date element.  
Id.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating and was 
provided notice of the type of evidence necessary to 
establish an effective date in a March 2006 letter.  Though 
the veteran did not receive complete VCAA notice, as required 
by Dingess/Hartman v. Nicholson, prior to the initial 
adjudication of the claim, the Board finds that any defect 
with respect to the timing was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess v. 
Nicholson, 19 Vet. App. at 473.  Although full VCCA-complying 
notice was not provided prior to the initial adjudication of 
this claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and then the case was 
then readjudicated by the RO.  See Prickett v. Nicholson, No. 
04-0140 (U.S. Vet. App. Sept. 11, 2006).

During the course of the veteran's appeal, a new paragraph 
was added to 38 C.F.R. § 4.96, titled "Special provisions 
for the application of evaluation criteria for diagnostic 
codes 6600, 6603, 6604, 6825-6833, and 6840-6845."  The 
veteran did not receive notification of this amendment.  
However, the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes VA treatment records, VA 
examinations, and private treatment records.  Thus, it does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran requests an rating in excess of 10 percent for 
the service-connected right lung pulmonary calcification and 
pulmonary fibrosis, residuals of pulmonary disease.  The 
veteran testified that he was physically disqualified for 
some jobs due to the lung condition and that these jobs 
offered large pay scales and benefits.  Consequently, he 
stated that his earning capacity was severely damaged.  
Additionally, the veteran requests an extra-schedular rating 
due to the employment difficulties he experienced. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.
    
The veteran's lung condition was service-connected in a 
February 1965 rating decision, and assigned a noncompensable 
rating under DC 6899-6845.  In a February 2005 rating 
decision, the RO increased the veteran's rating to 10 
percent, effective August 16, 2002.

The veteran is rated under DC 6899-6845 under the General 
Formula for Restrictive Lung Disease.  Under DC 6845, a 
veteran with Forced Expiratory Volume (FEV-1) of 56- to 70 
percent predicted, or Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or 
with Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) of 56- to 65 percent 
predicted, will be rated as 30 percent disabled.  A veteran 
with FEV-1 of 71- to 80 percent predicted, or FEV- 1/FVC of 
71 to 80 percent, or DLCO (SB) of 66- to 80 percent 
predicted, will be rated as 10 percent disabled.  38 C.F.R. § 
4.97, DC 6845 (2006).

Effective October 6, 2006, a new paragraph was added to 38 
C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845."  The regulation 
currently reads:

1.	PFTs are required to evaluate respiratory conditions 
except: 
	
	i. when the results of a maximum exercise capacity 
test are of record and 
	are 20 ml/kg/min or less.  If a maximum exercise 
capacity test is not of 
	record, evaluation should be based on alternative 
criteria. 
	
	ii. when pulmonary hypertension (documented by an 
echocardiogram or 
	cardiac catheterization), cor pulmonale, or right 
ventricular hypertrophy 
	has been diagnosed.

	iii. when there have been one or more episodes of 
acute respiratory failure.

	iv. when outpatient oxygen therapy is required.

2.	If the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) test is 
not of record, evaluation should be based on alternative 
criteria as long as the examiner states why the DLCO 
(SB) test would not be useful or valid in a particular 
case.

3.	When the PFTs are not consistent with clinical findings, 
evaluation should be based on the PFTs unless the 
examiner states why they are not a valid indication of 
respiratory functional impairment in a particular case.  

4.	Post-bronchodilator studies are required when PFTs are 
done for disability evaluation purposes except when the 
results of pre-bronchodilator PFTs are normal or when 
the examiner determines that post-bronchodilator studies 
should not be done and states why.  

5.	When evaluating based on PFTs, post-bronchodilator 
results are to be used unless the post-bronchodilator 
results were poorer than the pre-bronchodilator results.  
In those cases, the pre-bronchodilator values should be 
used for rating purposes.  

6.	When the results of different PFTs (FEV-1, FVC, etc.) 
are disparate (so that the level of evaluation would 
differ depending on which test result is used), the test 
result that the examiner states most accurately reflects 
the level of disability should be used for evaluation.

7.	If the FEV-1 and the FVC are both greater than 100 
percent, a compensable evaluation based on a decreased 
FEV-1/FVC ratio should not be assigned.  

An October 2002 VA examination showed that the veteran 
complained of shortness of breath, worse in the morning.  He 
reported doing a cardiovascular and a weight lifting workout 
for thirty minutes, three times a week.  He stated that he 
gets winded but has no chest pain.  He reported that he had 
some productive cough.  He did not complain significantly of 
dyspnea on exertion.  There was no history of asthma and he 
was not using any treatment for his shortness of breath.  
There were no hospitalizations due to lung disease.  The 
veteran's pulmonary function tests were normal with FVC of 
90.3 percent, a FEV-1 of 102.3 percent, a FEV-1/FVC ratio of 
77 percent, and a DLCO (SB) of 77 percent.  A chest x-ray 
showed paratracheal granulomas on the right and was otherwise 
normal.  His EKG showed bradycardia and was otherwise normal.  
The diagnosis was minimal pulmonary granulomas of 
undetermined etiology.  The examiner stated that the 
granulomatous lung condition had no significant effect on his 
activities of daily living or employability.  

February 2003 views of the chest showed the lung fields were 
clear.  

A March 2003 stress test showed a maximum workload of 11.60 
MET's.  The impression was normal myocardial perfusion study, 
no ischemia or infarction, no chest discomfort with exercise, 
ejection fraction of 64 percent, and above average functional 
capacity for age.  

A November 2004 VA treatment record showed normal spirometry, 
normal lung volumes and normal diffusing capacity.  
 
At a December 2004 VA examination, the veteran stated that he 
has shortness of breath at rest and while walking.  He denied 
any cough sputum of hemoptysis.  He reported that he works 
out on a treadmill three times per week and says that he does 
get shortness of breath.  He had no history of asthma, does 
not do any current treatment for his complaints of lung 
disease, and had no periods of incapacitation requiring bed 
rest of treatment by a physician in the last year for his 
lung complaints.  Examination showed that the lungs were 
clear to auscultation.  A chest x-ray was repeated to re-
evaluate the granulomatous disease in the right upper lung 
fields.  There was no evidence of cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension.  He had 
slight weight loss over the last year.  There was no history 
or evidence of restrictive disease due to kyphosis or pectus 
excavatum.  On a standard pulmonary function test, the FVC 
was 89.6 percent, FEV-1 was 101.5 percent , FEV-1/ FVC ratio 
was 76 percent, and his DLCO (SB) was 77 percent.  The 
examiner found no acute disease and residual granulomatous 
disease, right upper lobe.  The examiner stated that the 
veteran's pulmonary functions remain normal and that his 
complaint of shortness of breath with exertion is not felt to 
be reliable since a March 2003 stress test showed that he was 
capable of doing a heavy exercise load at 11.6 MET's.  

A review of the evidence shows that a rating in excess of 10 
percent for the right lung pulmonary calcification and 
pulmonary fibrosis is not warranted.  To warrant a higher 30 
percent evolution, there must be evidence of FEV-1 of 56- to 
70 percent predicted, a ration of FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) of 56- to 65 percent predicted.  At the 
veteran's October 2002 VA examination, FEV-1 was 102.3 
percent, there was a FEV-1/FVC ratio of 77 percent, and DLCO 
(SB) was 77 percent.  At the December 2004 VA examination, 
his FEV-1 was 101.5 percent , FEV-1 to FVC ratio was 76 
percent, and DLCO (SB) was 77 percent.  Overall, the 
veteran's FEV-1 has been between 101.5 and 102.3 percent, 
FEV-1/FVC ratio has been between 76 to 77 percent, and DLCO 
(SB) has been 77 percent during the appeals period.  There is 
no evidence that the FEV-1 has been between 56 to 70 percent, 
that the FEV-1/FVC ratio has been between 56 to 70 percent, 
or DLCO (SB) has been from 56 to 65 percent.  Rather, his 
evaluations during this appeals process show that his 
pulmonary function results are higher than those required for 
the 30 percent evaluation.  Therefore, a 30 percent 
evaluation is not warranted, given the veteran's pulmonary 
function tests.    

As the regulations relating to pulmonary function testing 
were amended in October 2006, the Board must consider whether 
the amended regulations would provide a more favorable 
outcome for the veteran.  However, a review of the evidence 
and the amended regulations shows that a higher rating is 
still not warranted.  First, the Board notes that the 
amendments primarily address when certain respiratory 
examinations are to be used and do not make any substantive 
changes to the diagnostic code or the rating criteria.  Next, 
the evidence does not show that the amendments would change 
the veteran's rating.  Specifically, the  results of the 
veteran's exercise capacity test are of record and are not 20 
ml/kg/min or less; there is no diagnosis of pulmonary 
hypertension (documented by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right ventricular 
hypertrophy (see the December 2004 VA examination); and there 
is no evidence of acute respiratory failure or that 
outpatient oxygen therapy is required.  Additionally, there 
are Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) tests of record; there is no 
indication that pulmonary function tests are inconsistent 
with clinical findings; all appropriate pre and post-
bronchodilator results were used; and the FEV-1 and FVC both 
were not greater than 100 percent.  Therefore, the October 
2006 amendments do not provide a basis to increase the 
veteran's rating for right lung pulmonary calcification and 
pulmonary fibrosis, residuals of pulmonary disease.

The Board notes that the veteran and his representative 
specifically requested an extra-schedular evaluation.  In 
support of this claim, they specifically point to an October 
1963 letter stating that a company decided not to proceed any 
further with the veteran's application for an electrician due 
to the physical disqualification found on examination and a 
February 1964 letter from another company showing that the 
veteran's employment was terminated due to a lung condition.  
The veteran testified that he was physically disqualified 
from electrician positions which offered large pay scales and 
benefits due to his lung condition.  An extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

A review of the evidence shows that an extra-schedular rating 
under 38 C.F.R. 
§ 3.321(b) is not warranted.  Though the veteran shows 
evidence that he was not accepted for two positions in 1963 
and 1964, there is no evidence of record that the lung 
condition has caused any current marked interference with his 
employment.  The veteran testified that he has not tried to 
work since his retirement fifteen years ago and has not been 
precluded from any jobs recently due to his lung condition.  
Moreover, the veteran also testified that he worked in civil 
service positions until his retirement.  Finally, the medical 
evidence reflects and the veteran testified that there were 
no frequent periods of hospitalization due to the lung 
condition as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b).  
Therefore, as there is no indication that the condition 
caused marked interference with the veteran's employment, as 
he was employed in the civil service, an extra-schedular 
rating is not warranted. 

The Board acknowledges that the veteran feels that his 
disability is worse than contemplated by the 10 percent 
evaluation, and that a higher evaluation or an extra-
schedular rating is warranted.  This determination, however, 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the competent evidence of record. 

In sum, the Board concludes that the preponderance of the 
evidence is against an increased evaluation for right lung 
pulmonary calcification and pulmonary fibrosis, residuals of 
pulmonary disease, cause unknown.  In making this 
determination, the Board has considered the benefit of the 
doubt doctrine, but it does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Am increased rating in excess of 10 percent for right lung 
pulmonary calcification and pulmonary fibrosis, residuals of 
pulmonary disease, cause unknown is denied. 


REMAND

In a February 2005 rating decision, the RO increased the 
veteran's rating for right lug pulmonary calcification and 
pulmonary fibrosis, residuals of pulmonary disease, to 10 
percent, effective August 16, 2002.  In June 2005, the RO 
received the veteran's timely Notice of Disagreement as to 
the effective date.  However, the RO has not issued a 
Statement of the Case addressing this issue.  Thus, the Board 
finds that a remand for this action is necessary.  38 
U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 
12 Vet. App. 238 (1999).

In light of the foregoing, this claim is REMANDED for the 
following:

Issue a Statement of the Case as to the 
effective date of the increased 10 
percent rating for the right lung 
pulmonary calcification and pulmonary 
fibrosis, residuals of pulmonary 
disease, cause unknown.  The Statement 
of the Case should include all relevant 
law and regulations pertaining to the 
claim.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  See 38 C.F.R. § 
20.302(b) (2006).  Thereafter, if an 
appeal has been perfected, this issue 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


